Order of the Domestic Relations Court of the City of New York, directing appellant to pay two dollars a week for the support of petitioner, reversed on the law and the facts, without costs, and application denied, without costs, and without prejudice to a renewal upon a showing of changed circumstances. We are constrained to hold, upon this record, that petitioner, under subdivision 5, section 92, chapter 482, Laws of 1933, is not “ industrially incapacitated for self-support,” a condition prerequisite to requiring support. It may be that a loss of her situation, if such were to happen, would bring petitioner within the subdivision cited. We are of the further opinion that upon appellant’s own testimony there is a confessed abandonment which would justify the wife in renewing her application for alimony in her separation action. Lazansky, P. J., Young, Kapper and Tompkins, JJ., concur; Carswell, J., concurs in result.